Opinion by
Ekwall, J.
In accordance with stipulation of counsel that the articles involved are the same in all material respects as those the subject of Abstract 57716, the merchandise was held dutiable as follows: (1) The items entered or withdrawn from warehouse for consumption prior to May 30, 1950, at 25 percent ad valorem under paragraph 412, as modified by the General Agreement on Tariffs and Trade (T. D. 51802), supplemented by Presidential proclamation (T. D. 51898); and (2) the items entered or withdrawn from warehouse for consumption on and after May 30, 1950, at 16% percent under said paragraph, as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T. D. 52373), supplemented by Presidential proclamation (T. D. 52476).